FILED
                            NOT FOR PUBLICATION
                                                                           DEC 07 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


DANYLO A. MOSKALYUK, AKA                         No.   15-72543
Danylo Moskalyuk, AKA Danylo
Andreyavich Moskalyuk, AKA Danylo                Agency No. A057-189-518
Andriyovych Moskalyuk,

              Petitioner,                        MEMORANDUM*

 v.

MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2018**
                                Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and IKUTA, Circuit Judges, and STEEH,*** District
Judge.

      Danylo Moskalyuk petitions for review of an order of the Board of

Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)

denying his claims for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

      Moskalyuk did not establish that any feared future harm would befall him on

account of his membership in his proposed social group, disabled persons with

spinal cord injuries in Ukraine, because those feared harms apply to many other

groups, and there is no evidence that the proposed social group is intentionally

targeted in Ukraine. See Mendoza-Alvarez v. Holder, 714 F.3d 1161, 1165 (9th

Cir. 2013). Therefore, even assuming, as the BIA did, that the proposed social

group is cognizable, the BIA’s decision that Moskalyuk failed to establish a nexus

between any feared persecution and his membership in his proposed social group

was supported by substantial evidence. See Parussimova v. Mukasey, 555 F.3d

734, 739–41 (9th Cir. 2009). Nor did Moskalyuk establish an objectively

reasonable fear of future persecution, because he failed to establish that he had any

individualized risk of being singled out for persecution on the basis of his


      ***
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
                                          2
membership in the proposed social group, see Halim v. Holder, 590 F.3d 971, 979

(9th Cir. 2009), or that there exists a pattern or practice of persecution of similarly

situated persons in Ukraine based on their membership in the proposed social

group, see Wakkary v. Holder, 558 F.3d 1049, 1060–62 (9th Cir. 2009). Because

Moskalyuk failed to establish a well-founded fear of future persecution on account

of his membership in the proposed social group, his claim for asylum must fail.

See 8 C.F.R. § 1208.13(b)(2)(i)(A). And, because the “clear probability standard

for withholding of removal is more stringent than the well-founded fear standard

governing asylum,” Al-Harbi v. INS, 242 F.3d 882, 888–89 (9th Cir. 2001)

(internal citations and quotation marks omitted), Moskalyuk’s withholding of

removal claim necessarily fails.

      Substantial evidence also supports the BIA’s denial of Moskalyuk’s CAT

claim because there is no evidence that the Ukrainian government, or individuals

acting with government acquiescence, will more likely than not harm Moskalyuk

with the specific intent to inflict severe pain or suffering. See Villegas v. Mukasey,

523 F.3d 984, 989 (9th Cir. 2008).

PETITION DENIED.




                                            3